UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6549


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAWN SADLER, a/k/a Tangulifu M. Barber, a/k/a Carlos Watts,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:04-cr-00330-CMC-5; 3:10-cv-70219-CMC)


Submitted:   October 31, 2011             Decided:   November 4, 2011


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Remanded by unpublished per curiam opinion.


Shawn Sadler, Appellant Pro Se.    William Kenneth Witherspoon,
Assistant United States Attorney, Nancy Chastain Wicker, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shawn        Sadler   seeks      to    appeal       the    district       court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.     The order is not appealable unless a circuit justice or

judge     issues     a    certificate        of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent    “a     substantial        showing       of        the   denial      of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by     demonstrating          that   reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see Miller-El        v.   Cockrell,        537 U.S. 322,    336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

            Sadler       claims    appellate        counsel      was     ineffective         for

failing to notify him of his right to file a petition for writ

of    certiorari     after    receiving       an    adverse       decision       from    this

court on direct appeal.             This court’s Plan adopted pursuant to

the     Criminal    Justice       Act   provides         that    every        attorney       who

represents a defendant on direct criminal appeal shall continue

                                             2
to represent the defendant until relieved by this court or the

Supreme Court.   Further,

    If the judgment of this court is adverse to the
    defendant, counsel shall inform the defendant, in
    writing, of his right to petition the Supreme Court
    for a writ of certiorari. If the defendant, in
    writing, so requests and in counsel’s considered
    judgment there are grounds for seeking Supreme Court
    review, counsel shall prepare and file a timely
    petition for such a writ and transmit a copy to the
    defendant. Thereafter, unless otherwise instructed by
    the Supreme Court or its clerk . . . counsel shall
    take whatever further steps are necessary to protect
    the rights of the defendant, until the petition is
    granted or denied.

    If the appellant requests that a petition for writ of
    certiorari be filed but counsel believes that such a
    petition would be frivolous, counsel may file a motion
    to withdraw with this court wherein counsel requests
    to be relieved of the responsibility of filing a
    petition for writ of certiorari.

Plan In Implementation of the Criminal Justice Act, Part V, § 2.

          Sadler’s   counsel   on   direct   appeal   did   not   file    a

petition for writ of certiorari, nor did he seek permission for

leave to withdraw from further representation.          The record is

unclear as to whether Sadler’s counsel informed him of his right

to petition for a writ of certiorari in the Supreme Court.               We

therefore grant a certificate of appealability on this issue and

remand for the limited purpose of allowing the district court to

make factual findings regarding whether counsel complied with




                                    3
his obligations under the CJA. *        The record, as supplemented,

shall be returned to this court for further proceedings.            We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              REMANDED




     *
       We have not yet considered the remaining claims raised by
Sadler.    Those claims will be addressed when the case is
returned to this court following the limited remand.



                                    4